DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell-Edmonds in view of Wikipedia and Hoshino.
Caldwell-Edmonds et al discloses the use of a keyboard instrument in which a plurality of white keys and a plurality of black keys are arranged in a widthwise direction (see figure 7), and a specific width dimension of an upper surface of each of the black keys (paragraph 0055, lines 10-16).
	Caldwell-Edmonds does not disclose the total dimensions of the white keys.
Wikipedia discloses a piano where  the total width dimension of the plurality of keys on a keyboard that constitute one octave is set to 160 mm or less (see https://en.wikipedia.org/wiki/Musical_keyboard#:~:text=Modern%20piano%20keyboards%20ordinarily%20have%20an%20octave%20span,wide%20at%20the%20base%2C%20disregarding%20space%20between%20keys.) Wikipedia further disclose that narrowing key octave spans is conventional and well known in the art.
Caldwell-Edmonds and Wikipedia do not disclose the specific use of a hammer.
Hoshino discloses the use of a hammer (11) to link the operations of the keys or 
an electronic keyboard (paragraph 0021) instrument configured to generate a musical sound signal according to operations of the white keys and the black keys (paragraph 0086).
Caldwell-Edmonds, Wikipedia, and Hoshino do not disclose the specific dimensions and dimension angles as recited by the applicant. 
	However it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the devices as disclosed in Caldwell-Edmonds, with the conventional dimensions as disclosed in Wikipedia, the elements as disclosed in Hoshino and the specific dimensions as recited by the applicant in order to provide a keyboard based on a user’s design choice.

Claims 7-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
11/26/20 have been fully considered but they are not persuasive. The applicant argues that the rejected claims are non obvious over the cited refernces.
However, Caldwell-Edmonds et al discloses the use of a keyboard instrument in which a plurality of white keys and a plurality of black keys are arranged in a widthwise direction (see figure 7), and a specific width dimension of an upper surface of each of the black keys (paragraph 0055, lines 10-16).
	Caldwell-Edmonds does not disclose the total dimensions of the white keys.
Wikipedia discloses a piano where  the total width dimension of the plurality of keys on a keyboard that constitute one octave is set to 160 mm or less (see https://en.wikipedia.org/wiki/Musical_keyboard#:~:text=Modern%20piano%20keyboards%20ordinarily%20have%20an%20octave%20span,wide%20at%20the%20base%2C%20disregarding%20space%20between%20keys.) 
After re-evaluation of the Wikipedia, the reference  further discloses that narrowing key octave spans is conventional and well known in the art.
Caldwell-Edmonds and Wikipedia do not disclose the specific use of a hammer.
Hoshino discloses the use of a hammer (11) to link the operations of the keys or 
an electronic keyboard (paragraph 0021) instrument configured to generate a musical sound signal according to operations of the white keys and the black keys (paragraph 0086).
Caldwell-Edmonds, Wikipedia, and Hoshino do not disclose the specific dimensions and dimension angles as recited by the applicant. 
.

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Masubuchi et al discloses the use of a keyboard with specific white key dimensions. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY R LOCKETT whose telephone number is (571)272-2067.  The examiner can normally be reached on 7:30-5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-2067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/KIMBERLY R LOCKETT/Primary Examiner, Art Unit 2837